Mr. Justice Brown delivered the opinion of the court. The hill in this cause makes the allegations usual in hills on which injunctions of this nature are sought. Stating the business of the complainant to be the manufacture and sale of piano keys and actions, organ keys, reeds and hoards, and its location to be in Chicago, the hill goes on to allege that there is a sum not less than $300,000 invested in the plant, and that it had, prior to the actions of the defendant complained of, 425 to 475 men in its employment. It then alleges that there is in existence in the city of Chicago a voluntary organization known as the Piano & Organ Workers’ International Union, which is a delegate body made up of delegates or representatives of local unions located all over the United States, and that one of said local unions in Chicago is a voluntary association known as the Piano & Organ Workers’ Local Union Ho. 1, composed of working men and artisans who are engaged in any way in the manufacture of pianos and organs in factories in Chicago other than the factory of the complainant; that September 1, 1903, the most of the employees of the complainant in various rooms quit work—“went on a strike,” the number of the strikers altogether being about 130; that as a result the complainant was compelled to close down the factory on the evening of September 1st, and did not attempt to resume operations until September 10, 1903; that after it closed down its factory on September 1, 1903, the complainant conferred with about 260 of its employees; that nearly all of them said they were ready to return to work, and complainant announced that it would resume operation of its factory September 10, 1903; that between September 1 and September 10, 1903, a new local union of the Piano & Organ Workers’ International Union of America was organized by one Charles Bold, the general organizer of said International Union, and by striking employees of complainant, to he known as Piano & Organ Workers’ Local Union Ho. 50, and that thereupon the said local union 50 and officers and representatives of local union Ho. 1, “took the management of said strike at complainant’s factory” and installed “pickets” around the premises, consisting of former employees of the complainant, and other members of the unions; that from September 10, 1903, the day that complainant resumed operation, to the day of the filing of the bill (September 25, 1903) said pickets have, for the greater part of the time each day, marched up and down in front and around the factory, and have “accosted” every employee “who attempted to return to work and all men seeking employment at the factory with lowering looks, fierce demeanor, threatening gesture, verbal threats of bodily injury and death, and opprobrious epithets,” and' in many cases accompanied the threats with acts of violence; that sometimes there were seventy or eighty pickets on the streets leading to the factory, and every one of the employees who entered the factory was obliged to pass through the crowd of pickets; that in consequence many employees were afraid to resume work, and other workmen desiring to work there have been intimidated therefrom; that everybody leaving the factory was threatened with bodily violence and injury in case they continued in the employ of complainant; that these threats, threatening looks, opprobrious epithets and acts of violence constitute a breach of the peace, and a menace to the safety of complainant’s employees, and a violation of the property rights of the complainant, and have caused the complainant to lose the services of employees and prevented it from filling their places; that in order to retain any considerable number of men, the complainant was obliged to keep said men within its factory and feed and lodge them, at a great expense; that upon its doing so, the hostile, threatening and warlike picketing was kept up by night as well as day. The bill also sets up various specific instances of threats and of violence of the character theretofore indicated, and also alleges that the “pickets” placed by the defendants have interfered with the arrival of supplies to use in the factory, and supplies of food to the men who have been boarded by the complainant, and have interfered with the departure of the manufactured product of the complainant. The bill further alleges that Piano & Organ Workers’ Local Union ISTo. 1, at a meeting held on or about September 11, 1902, adopted a resolution that all members of said Union ¡No. 1 employed in factories using complainant’s product should refuse to handle or work upon any material supplied by the complainant to its customers, and caused notice of this resolution to be mailed, on or about September 14, 1903, to piano and organ manufacturers in 'Chicago who were customers of complainant, and to be published in the September, 1903, issue of the Piano & Organ Workers’ Official Journal, published by and under the direction of and as the official organ of the Piano & Organ Workers’ International Union of America. That these allegations, supported by proof, justified the chancellor in granting the interlocutory injunction, cannot be doubted in view of the rules which have been laid down by the Supreme Court and this court in previous cases. Doremos v. Hennessy, 176 Ill., 608; Matthews v. People, 202 Ill., 389; O’Brien v. The People, 216 Ill., 354; Christensen v. Kellogg Switch Board Supply Co., 110 Ill. App., 61; Christensen v. People, 114 Ill. App., 40. The alleged acts of intimidation and violence by the so-called “pickets,” which interfered with the business and property rights of the complainant, were of course unlawful and properly to be forbidden. The action of the Local Union ¡No. 1, in attempting to establish a boycott of the complainant’s goods, and thus injure its business, until certain wishes and demands of the union were complied with, whatever may be the diverse opinions concerning the ethical character of such weapons in a controversy between employers and employed, or their legal character at common law, is, we think, expressly made unlawful in Illinois by the “act to amend Section 46 of Division One of the Criminal Code,” passed June 16, 1887. Keither interlocutory nor permanent injunction goes farther than forbidding these unlawful actions. The chancellor, in his decree making the injunction permanent, found that the evidence sustained the allegations of the bill, and our examination of the record convinces us that this finding was correct. The only questions, therefore, remaining seem to be, first, whether a permanent injunction ought to have been granted after it appeared in evidence that during the pendency of the interlocutory injunction and before the final hearing, December 22, 1903, the strike and all the trouble between the complainant and the persons, natural and artificial, defendant to the bill, was ended; and, secondly, whether the appellant, the Piano & Organ Workers’ International Union of America, was so far concerned or implicated in the unlawful interference with complainant’s property rights, and so far within the jurisdiction of the court as to make it a proper party to the injunction. Whatever argument may be urged concerning the necessity or expediency of making such an injunction as this permanent after the troubles which called it out in its interlocutory form, and which are the substance of the allegations of the bill on which it issued, are wholly over, are properly to be addressed to the discretion of the chancellor if they are valid. There can be no question under the authorities as to the right of the court to make its injunction permanent. As the court said in United States v. Workingmen’s Amalgamated Council of New Orleans, 54 Fed. Reporter, 994, in a similar case: “Rights do not ebb and flow. * * * The question is, what was the state of facts at the time of and prior to the filing of the bill, or whether, if the facts alleged in the bill were true at that time, there was need of an injunction.” Any rule which made it erroneous for a chancellor, in view of a situation like this, to render his injunction permanent, would be manifestly dangerous. Temporary but disingenuous compliance with the terms of an interlocutory injunction, with the reserved purpose to renew unlawful action after the final hearing, might completely paralyze all the power of the court to grant adequate relief. And it may well be said in this case, that as wé think the injunction forb'ade nothing but actions, in themselves unlawful, there can certainly be no practical harm in its continuance against any persons who are not now engaged in such unlawful actions and do not intend to be so in the future. We think also that the position that the appellant is not a proper party to the injunction is untenable. The officers of the International Union, as such officers and as representing said union, were certainly advisers, counsellors, organizers and supporters of the strikers, who placed the pickets guilty of the unlawful acts which characterized the picketing. The decree finds that the appellant itself placed pickets in the streets approaching complainant’s factory and in the vicinity thereof, “for the purpose of threatening, assaulting and intimidating the employees of the complainant and others.” We do not think that this finding is unreasonable under the evidence, but at all events it is not necessary to justify the inclusion of the appellant in the ordering part of the injunction. The appellant, in its official organ, published the circular or edict as the action of the Local Union ¡No. 1, “for the purpose of establishing a so-called boycott,” “with the intent to injure the business” of appellee, which, by the act of June 16, 1887, before noted, was an unlawful “utterance.” We do not understand that it is erroneous to include in an injunction of this kind some particular defendant, simply because there is not evidence to convict him of conspiracy. The reasonable fear of the defendant’s participation in unlawful action caused by his attitude and temper, may justify the injunction before he has done anything unlawful. In the case at bar, under the circumstances shown by the record, the appellee might well reasonably fear that appellant would endeavor to establish a boycott, by calling a strike for that express purpose, as was threatened. While to strike for any cause or no cause, is not unlawful, to issue a strike order for the purpose of establishing a boycott -on some person’s goods, with the intent thereby to injure his business, and thus bring him to desired terms is, under the statute of 1887, unlawful. The decree will be affirmed. We are asked to order that the costs of the supplemental abstract filed, by appellee be taxed against the appellant. We found this supplemental abstract to be proper and necessary in view of the insufficient character of the original abstract filed by appellant, and therefore do so order under the rule, that its cost be taxed against the appellant. Affirmed.